 

UNiTED STATES DlsTRlcT CouRT
MiDDLE DisTRicT oF FLoRlDA
ORLANDo DivlsloN

UN|TED STATES OF AN|ER|CA
VS. CASE NO: 6:13-cr-195-Orl-286JK

DAV|D MlCHAEL IVIUHLENIAN

 

ORDER

This case having been considered by the Court on the Report and Recommendation
(Doc. No. 41, filed October 31, 2018) concerning Defendant’s App|ication to Proceed in
District Court without Prepayment of Fees or Costs (Doc. No. 40, filed October 29, 2018)
and no objections thereto having been fi|ed, it is ORDERED
1. The Report and Recommendation of the United States Niagistrate Judge (Doc.
No. 41) is ACCEPTED, AFF|RMED and ADOPTED.

2. The Defendant’s App|ication to Proceed in District Court without Prepayment of
Fees or Costs (Doc. No. 40) is DEN|ED.
ooNE and oRDERED in orlando, Wno§@:mber ,J’UB.’U
§ jj ,./
'/'B;?-- '~ ` \_.

JoH ANTooN 'l'l
UL{ ed States District Judge

 

Copies furnished to:
United States Attorney

David |V|ichae| lV|uh|eman
#58929-018

A||enwood LoW Security
P.O. Box 1000

V\Ihite Deer, PA 17887

 

